PER CURIAM.
Plaintiff appeals a summary final judgment entered in favor of the defendant in an action for slander. Our review of the record convinces us that there exist genuine issues of material fact so as to preclude a summary disposition. Glynn v. City of Kissimmee, 383 So.2d 774 (Fla. 5th DCA 1980); Axelrod v. Califano, 357 So.2d 1048 (Fla. 1st DCA 1978); see Lundquist v. Alewine, 397 So.2d 1148 (Fla. 5th DCA 1981).
Accordingly, the judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.